Supreme Court
OF
NeEvaDA

(Oy INSTA ET

IN THE SUPREME COURT OF THE STATE OF NEVADA

KIM BLANDINO, No. 84271

Petitioner,

Vs.

JJOSEPH LOMBARDO, SHERIFF; THE

HONORABLE MICHELLE LEAVITT, = L E aN

DISTRICT JUDGE; AND THE Ls

HONORABLE LINDA MARIE BELL, OF FEB 25

THE EIGHTH JUDICIAL DISTRICT a2

COURT, CLERC OP SURE ME COUR

Respondents, B
and

THE STATE OF NEVADA,

Real Party in Interest.

  
   
  
 

  

 

 

ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

This original, pro se petition for extraordinary writ relief seeks,
on double jeopardy grounds, dismissal of the criminal charges against
petitioner. In so seeking, petitioner acknowledges that he has not been
convicted of the charged crimes at this point but points to circumstances of
his pretrial detention and house arrest.

Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted. See United States v. Warneke, 199 F.3d 906, 908 (7th Cir.
1999) (“Pretrial detention does not trigger the attachment of ‘jeopardy’ so
as to invoke the protection of the Double Jeopardy Clause. And, the statute
authorizing pretrial detention, 18 U.S.C. § 3142, is remedial, not punitive.”
(internal citations omitted)); Pan v. Highth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ

relief bears the burden of showing such relief is warranted); Smith v. Eighth

22-0660

 

 

 
Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition).

Accordingly, we
ORDER the petition DENIED.

   

C.J.

Parraguirre

[Mer lack, ok

Hardesty

eh 9,0 Q , J.
5

tiglich

cc: Hon. Linda Marie Bell, Chief Judge
Hon. Michelle Leavitt, District Judge
Kim Blandino
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
Nevaoa 2

th IATA Bes